Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered October 27, 1987, convicting him of the criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction of the crime of criminal sale of a controlled substance in the third degree arose out of a buy and bust operation, which was conducted by an undercover team on May 20, 1987, at 39th Avenue and 112th Street, in Queens.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the trial testimony was legally sufficient to prove the defendant guilty of the charge upon which he was convicted. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Although the defendant’s brother testified that it was he, and not the defendant, who sold the drugs *597to the undercover officer, that testimony, which contradicted the testimony of the undercover officer, merely created a credibility issue which was resolved by the jury (see, People v Shapiro, 117 AD2d 688).
We have reviewed the defendant’s remaining argument and find it to be without merit. Mangano, J. P., Brown, Lawrence and Eiber, JJ., concur.